Citation Nr: 0316075	
Decision Date: 07/15/03    Archive Date: 07/22/03

DOCKET NO.  02-15 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to non-service-connected death pension benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel




INTRODUCTION

The veteran had active service from November 1942 to December 
1945.  The record reflects that he died in March 1975.  The 
appellant in this matter is the veteran's surviving spouse.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. § 
5102, 5103, 5103A, 5107 (West 2002)) became law.  See also 
38 C.F.R. § 3.159 (2002); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  The VCAA redefined the obligations of 
VA with respect to the duty to assist and included an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
This law also eliminated the concept of a well-grounded claim 
and superseded the decision of the United States Court of 
Appeals for Veterans Claims in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA could not assist in the development of a claim 
that was not well-grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100; see also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of this change in the law, a remand in this case is 
required for compliance with the notice and duty to assist 
provisions contained in the VCAA.  Pursuant to the holding in 
Disabled American Veterans v. Principi, 327 F.3d 1339 (Fed. 
Cir. 2003), the Board acknowledges that it is unable to 
undertake such actions.  In addition, because the RO has not 
yet considered whether any notification or development action 
is required under the VCAA, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue any decision on the claim at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.  

The Board does observe, in its initial review of this death 
pension claim, that the appellant needs to be advised as to 
the potential effect of unreimbursed medical expenses as an 
offset to income as counted for VA purposes.  See 38 U.S.C.A. 
§§ 1521(a), 1541(a) (West 2002); 38 C.F.R. §§ 3.3, 
3.23, 3.272 (2002).  The appellant should thereafter be 
provided with an opportunity to submit for the record any 
such evidence of her unreimbursed medical expenses.    

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all VCAA notification and 
development, as required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A and 38 C.F.R. 
§ 3.159, have been undertaken for the 
claim.  This action should include written 
notice to the appellant and her 
representative, if any, of the provisions 
of the VCAA and the laws applicable to her 
claim, including the provisions addressing 
unreimbursed medical expenses as counted 
against income in a claim for non-service-
connected death pension, as well as of the 
roles of VA and the appellant in 
identifying and gathering the evidence 
relevant to her claim per Quartuccio.  The 
appellant and her representative, if any, 
must be afforded the appropriate period of 
time for response to such notice and 
development as required by VA law.  

2.  Thereafter, the RO should readjudicate 
the claim.  If the benefit sought on 
appeal remains denied, the appellant and 
her representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should again be allowed for 
response by the appellant and/or her 
representative, if any.

Thereafter, any unresolved matters should be returned to the 
Board for appellate review and consideration.  The purpose of 
this REMAND is to obtain additional development, and the 
Board does not intimate any opinion as to the merits of the 
claim, either favorable or unfavorable, at this time.  The 
appellant may submit any additional evidence and argument 
which she desires to have considered in connection with the 
claim.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).  
No action is required of the appellant, however, until she is 
so notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (the Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


	                  
_________________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


